[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10941         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 21, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                            D.C. Docket No. 2:09-cv-00092-LGW-JEG

EARL STANTON,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                              versus

MCINTOSH COUNTY, GEORGIA,
SHERIFF OF MCINTOSH COUNTY, GEORGIA,
JAMES LYONS,
individually,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (July 21, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Appellant brought an action against McIntosh County, Georgia, Stephen

Jessup, as Sheriff of McIntosh County, and Captain James Lyons under 42 U.S.C.

§ 1983. The district court granted summary judgment in favor of all the

defendants. In this appeal the Appellant challenges that ruling only as to Captain

James Lyons.

      After studying the briefs and the record, we affirm the ruling of the district

court for the reasons set forth in its ORDER of September 29, 2010. Based upon

the uncontradicted facts surrounding the obtaining of the arrest warrant, Captain

James Lyons is entitled to qualified immunity.

      AFFIRMED.




                                          2